Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Applicant has argued that the prior art of record failed to teach the new limitations of flute forming a cutting edge and that the apical recess originates in the flute, however a Zadeh does disclose an embodiment that has such a flute with a cutting edge and that the apical surface can have a recess that originate in the flute as cited in the following action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 13, 15, 17, 20, 21, and 24-27, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zadeh et al. (US 2014/0329202).

where the apical portion is configured to having an external diameter that is smaller than the external diameter of the medial portion and defining an external surface (Fig. 19 and 24 the cross section element 416 having a curving shape from tip towards the threading), the primary thread having an apical surface (Fig. 19 element 422, paragraph [0103] lines 7-8), a coronal surface (Fig. 19 element 420, paragraph [0103] lines 7-8), and a lateral edge connecting them (Fig. 19 element 434), 
a distal-face portion of the apical surface extending circumferentially about the longitudinal axis of the implant from a flute (Fig. 19 element 422 being the lower surface of the thread and thus the spiral 
 an apical surface recess defined along said distal-face portion defining a length and extending proximally toward the coronal surface defining a depth where the recess originates from the flute that forms a cutting edge and terminates on the distal face portion ( paragraph [0104] lines 1-4 disclosing that the apical/lower surface would have a grooves as discuss in previous embodiments, thus such as Fig. 3 showing a view along the axis from the apical end showing grooves/recesses in the apical recess defined along a distal-face portion defining a length and extending proximally toward the coronal surface defining a depth being the same as elements 26 from Fig. 6/7 that are groove/recess in a distal-face portion of the apical surface, element 26 being on both the coronal and apical surfaces and thus a distal face portion as per paragraph [0074] and the end of the recess that coincides with element 20 such as in figure 3 showing the recess terminates on the distal face surface of the apical surface and originate as the cutting edge to capture and channel the bone chips along the groove).
	Regarding claim 3, Zadeh further discloses where the apical surface recess is disposed adjacent to the external surface of the apical portion (Fig. 19 showing element 422 upon which the recess extends being adjacent to the external surface of the apical portion the surfaces of element 416 are adjacent the threading which as the apical side 422).
	Regarding claim 9, Zadeh further discloses where the apical portion has a diameter of about 0.5mm up to about 5mm (paragraph [0090] disclosing the tip diameter corresponding to a pilot hole of 1-2 mm).
Regarding claim 13, Zadeh further discloses where the apical surface has a curved gripping surface forming a cutting edge defined between at least two gripping tips (Fig. 19 element 422 having the grooves paragraph [0103] lines 1-4 that where previous discussed including paragraph [0074] lines 
Regarding claim 15, Zadeh further discloses where the distal end of the implant comprises at least two flutes on any portion of the implant body (Fig. 25 showing at least two flute elements 432).
	Regarding claim 17, Zadeh further discloses where the apical portion has a shape that is selected from the group consisting of  trapezoid, ball, curved, ovoid, ellipsoid, pyramid, conical, polygonal with side n being at least n=2 (Fig. 19 apical portion 416 is conical with a ball/curved shape).
Regarding claim 20, Zadeh further discloses where the apical surface of the primary thread features a number of apical surface recesses that is determined based on the number of start threads (Fig. 19 elements 422 disclosed as each being able to have grooves paragraph [0103] lines 1-4 and that there is one thread start, thus any number of recesses/grooves present would provide for some determinable relationship).
	Regarding claim 21, Zadeh further discloses where the apical surface of the primary thread features at least two apical surface recesses (Fig. 19 showing multiple element 422 and disclosing that each could have the grooves/recesses paragraph [0103] lines 1-4, thus by having more than two apical surfaces there would be more than two apical surface recesses).
Regarding claims 24-26, Zadeh further discloses where the implant further has at least one coronal flute configured to be bone cutting flutes that are disposed on any portion of the implant body (Fig. 19 upper portion of element 432 extending towards the coronal portion and a thus would read on the term coronal flute which does not require such a coronal flute to actual be on the coronal portion, paragraph [0096] lines 12-14 disclosing the flute extends coronally past apical portion).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10, 12, 16, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (US 2014/0329202A1).
Regarding claims 8, 10, 12, 16, and 22, Zadeh discloses the claimed invention except for the apical portion being configured to have a length/depth being from 0.1mm to 5mm as per claim 8, the apical surface recess depth being about 0.05 to about 1mm as per claim 10, or the length of the recess being from no more than depth of the recess as per claim 12, further regarding claim 16 Zadeh does disclose the tip being round (paragraph [0094] lines 5-6) and thus would facilitate a sinus lift but fails to disclose the apical portion depth to be about 0.4 to about 5mm, nor where the distance the apical surface is disposed being up to 0.2mm from the core as per claim 22. The instant disclosure is silent in regard to such parameters and does not describe these parameters as contributing any unexpected results to the implant. As such these parameters are deemed matter of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results and thus would have been an obvious choice to have made the length/depth of the apical portion either 0.1-5mm or 0.4-5mm, the depth of the recess to be 0.05-1mm, the length of the recess to be at least based on the depth of the recess, or the apical recess to be disposed up to 0.2mm from the core, since such modifications would have involved a mere change in the size of a component which would have been selected based on the particular anatomical dimensions of the patient as discussed by Zadeh (paragraph [0065] disclosing varying the dimensions of the implant are adjustable based on different implantation alveolar bone 
Regarding claim 19, Zadeh discloses where the apical surfaces of the primary thread may either have a recess or may not (paragraph [0103] lines 1-6 disclosing the presence of the grooves/recesses on the apical surfaces of the threads as being optional) but fails to explicitly disclose where the number of apical recesses is equal to the number of start threads, however Zadeh does disclose that such grooves provide not only for the collecting and guiding of bone cuttings but also provide for stability (paragraph [0081] lines 1-5 and [0093] lines 11-14), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to only provide the depression at  the start of the single thread of Zadeh to provide additional support to the apical end of the implant as it would be using the known technique form Zadeh of stability provided by the groove/recess to improve the start of the thread of the embodiment in figure 19 which makes the number and presence of any apical recess optional but beneficial. 
Claims 2, 4-7, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Zadeh et al. (US 2014/0329202A1) in view of Hurson et al. (US 2008/0261175 A1).
Regarding claims 2 and 4, Zadeh discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the implant primary thread has a double start, so that the implant would have two apical surface recesses, which would be coplanar and thus part of two flutes, one on each of the starts.
However, Hurson discloses a dental implant with a primary thread that has a double start with two flutes on opposite sides of the implant that start in a coplanar location (Fig. 1a elements 48 which would start at end 24, paragraph [0029]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the primary thread of Zadeh to have two threads with 
Further the doubling of the start as combining Zadeh/Hurson would provide for two apical recesses in a coplanar arrangement with the same dimensions as per claims 2, 4, and 21.
Regarding claim 5, Zadeh further discloses where the contoured surface is sigmoidal in form along a medial plane (Fig. 19 showing the contour of the distal end in a medial plane including a general c or s shape between the apical surface of the bottom thread and the rounded 416).
Regarding claim 6 and 7, Zadeh further discloses where the apical surface recesses would be concave or polygonal n is at least 2 being V (Figs. 6/7/15 showing 2 sides to element 26, paragraph [0074] lines 7-8 disclosing V or U shapes, paragraph [0104] disclosing the same grooves would be on the thread of 422).
  Regarding claim 18 Zadeh/Hurson as combined in regards to claim 2 above discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the apical portion further features micro-threads.
However, Hurson further discloses micro-threads present on an apical portion (paragraph [0024] lines 17-25, Fig. 1a showing micro threads on the apical end between primary threads 38).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate micro-threads on the body/apical portions as taught by Hurson into the apical portion as taught by Zadeh/Hurson for the purpose of promoting osseointegration of an implant as taught by Hurson (paragraph [0024] lines 17-25).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        02/19/2021/EDWARD MORAN/Primary Examiner, Art Unit 3772